MEMORANDUM OF DECISION.
Leland Lawrence appeals his conviction by jury of two counts of trafficking in cocaine in violation of 17-A M.R.S.A. §§ 1103(1) & (2) (Class B) (1983) and one count of conspiracy to traffick in cocaine in violation of 17-A M.R.S.A. §§ 151(1) & (4), 1103(1) & (2)(A) (Class C) (1983). We affirm the judgment of the Superior Court (Cumberland County; Perkins, /.).
We find that the State adduced sufficient evidence at trial to enable a jury to rationally conclude beyond a reasonable doubt that Lawrence was guilty of the crimes charged. State v. Barry, 495 A.2d 825, 826 (Me.1985). We have consistently stated that it is the province of the jury to assess the credibility of a witness and consider the weight and significance of any other evidence. State v. Tait, 483 A.2d 745, 746 (1984); State v. Anderson, 434 A.2d 6, 8 (1981).
The entry is:
Judgment affirmed.
All concurring.